PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,118,185
Issue Date: 14 Sep 2021
Application No. 16/081,307
Filing or 371(c) Date: 30 Aug 2018
Attorney Docket No. U1196.70075US02

:
:	REDETERMINATON OF
:	PATENT TERM ADJUSTMENT
:
:
:



This redetermination of the patent term adjustment (“PTA”) set forth on the patent is being issued in response to the application for patent term adjustment filed pursuant to 37 C.F.R. § 1.705(b) (“Request”) on January 12, 2022, which requests the United States Patent and Trademark Office (“USPTO” or “Office”) adjust the PTA from four hundred fifty-eight (558) to four hundred eighty (480) days.  

The USPTO’s redetermination of the PTA indicates the correct PTA is four hundred eighty (480) days. 

The petition is GRANTED.  

Relevant Procedural History

On September 14, 2021, the above-identified application matured into U.S. Patent No. 11,118,185 with a revised patent term adjustment of 458 days.  On January 12, 2022, applicant timely filed a petition for a two month extension of time under 37 CFR 1.136(a) and $320 fee and the present petition, accompanied by the required $210 fee, arguing for a PTA of 480 days.


Decision

The PTA set forth on the patent is based on the following determinations previously made by the Office: 
	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 470 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 10 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 0 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 22
 days.

The PTA set forth on the patent is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap –Applicant Delay

The patent sets forth a PTA of 458 days (470 days of A Delay + 10 days of B Delay + 0 days of C Delay - 0 days of Overlap - 22 days of Applicant Delay).

Applicant argues that the patent term adjustment indicated in the patent is incorrect and should be recalculated. Only the period of Applicant Delay is in dispute. Applicant asserts the Office should not have charged applicant with an 18 day period of reduction pursuant to 37 CFR 1.704(c)(10) for the filing of an Information Disclosure Statement (IDS) on March 12, 2021, after the mailing of the Notice of Allowance on  February 16, 2021 because the IDS was accompanied by a proper statement under 37 CFR 1.704(d). In addition, applicant argues no period of reduction, not a 4 day period of reduction, is warranted pursuant to 37 CFR 1.704(c)(10) in connection with the filing of a Rule 312 amendment on July 26, 2021 in response to a Notice to File Corrected Application Papers, mailed June 1, 2021, after a notice of allowance was mailed on February 16, 2021.

A review of the application history reveals applicant is correct on both counts. The filing of the IDS on March 12, 2021 is not a basis for reduction of patent term adjustment pursuant to 37 CFR 1.704(c)(10) because the IDS was accompanied by a proper § 1.704(d)(1)(i) or (ii) statement.  In addition, the Office concurs that no period of reduction, not a 4 day period of reduction, is warranted pursuant to current 37 CFR 1.704(c)(10) in connection with the filing of a Rule 312 amendment on July 26, 2021 in response to a Notice to File Corrected Application Papers, mailed June 1, 2021, after a notice of allowance was mailed on February 16, 2021 because the July 26, 2021 Rule 312 amendment was expressly requested by the Office. The period of Applicant Delay is 0 days. 

Therefore, the correct PTA is 480 days (470 days of A Delay + 10 days of B Delay + 0 days of C Delay - 0 days of Overlap - 0 days of Applicant Delay).

A Delay

The Request does not dispute the Office’s prior determination the period of A Delay is 470 days.  The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 470 days.

B Delay

The Request does not dispute the Office’s prior determination the period of B Delay is 10 days.  The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 10 days.

C Delay

The Request does not dispute the Office’s prior determination the period of C Delay is 0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.

Overlap

The Request does not dispute the Office’s prior determination the number of days of Overlap is 0 days.   The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.  

Applicant Delay

The Request disputes the Office’s prior determination the period of Applicant Delay is 22 days.  The Office has recalculated the period of Applicant Delay as part of the Office’s redetermination of the PTA and determined the period of Applicant Delay is 0 days. 

Applicant asserts the Office should not have charged applicant with an 18 day period of reduction pursuant to 37 CFR 1.704(c)(10) for the filing of an IDS on March 12, 2021, after the mailing of the Notice of Allowance on  February 16, 2021 because the IDS was accompanied by a proper § 1.704(d) statement.

The Office concurs.

37 CFR 1.704(c)(10) provides:

(c) Circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in § 1.703 to the extent that the periods are not overlapping:

…

(10) Submission of an amendment under §1.312 or other paper, other than an amendment under§ 1.312 or other paper expressly requested by the Office or a request for continued examination incompliance with § 1.114, after a notice of allowance has been given or mailed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date of mailing of the notice of allowance under 35 U.S.C. 151 and ending on the date the amendment under § 1.312 or other paper was filed.

  

37 CFR 1.704(d)(1) states, in pertinent part, 

(d)(1) A paper containing only an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution(processing or examination) of the application under paragraphs (c)(6), (c)(8), (c)(9), or (c)(10) of this section, and a request for continued examination in compliance with § 1.114 with no submission other than an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution (processing or examination)of the application under paragraph (c)(12) of this section, if the paper or request for continued examination is accompanied by a statement that each item of information contained in the information disclosure statement:

 	Was first cited in any communication from a patent office in a counterpart foreign or international application or from the Office, and this communication was not received by any individual designated in § 1.56(c) more than thirty days prior to the filing of the information disclosure statement or

  	Is a communication that was issued by a patent office in a counterpart foreign or international application or by the Office, and this communication was not received by any individual designated in    § 1.56(c) more than thirty days prior to the filing of the information disclosure statement. 

The filing of an IDS after the mailing of a Notice of Allowance is not a failure to engage if it includes a proper § 1.704(d)(i) or (ii) statement.  

A review of the image file wrapper for the application reveals applicant filed a properly executed transmittal letter titled, “STATEMENT FILED PURSUANT TO THE DUTY OF DISCLOSURE UNDER 37 C.F.R. §§ 1.56, 1.97, AND 1.98” with the IDS on March 12, 2021. The transmittal letter contains a section titled, “PART II:  Compliance with 37 C.F.R.  §1,704(d)”, which includes a proper statement under § 1.704(d)(1)(i) or (ii).   Since the March 12, 2021 IDS was accompanied by a proper § 1.704(d)(1)(i) or (ii) statement, no reduction is warranted. The 18 day period of reduction is being removed.

Applicant argues no period of reduction, not a 4 day period of reduction, is warranted pursuant to 37 CFR 1.704(c)(10) in connection with the filing of a Rule 312 amendment on July 26, 2021 in response to a Notice to File Corrected Application Papers, mailed June 1, 2021, after a notice of allowance was mailed on February 16, 2021.

The Office concurs.

The Office mailed a Notice to File Corrected Application Papers (“Notice”) on June 1, 2021, which required applicant to address the fact that there is a “Figure 30V” referenced in the specification, but the drawings do not include a figure labeled as “Figure 30V”. Applicant filed a Rule 312 amendment on July 26, 2021 that amended the specification to ensure the figure designations in the specification and drawings were consistent. The Office mailed a Response to Rule 312 Communication on July 29, 2021, accepting the July 26, 2021 Rule 312 amendment. Under 37 CFR 1.704(c)(10), the July 26, 2021 Rule 312 amendment was expressly requested by the Office. Therefore, no reduction is warranted. The 4 day period of reduction has been removed.

The period of Applicant Delay is 0 days.

Conclusion

The Request asserts the period of Applicant Delay is 0 days, and the correct PTA is 480 days (470 days of A Delay + 10 days of B Delay + 0 days of C Delay - 0 days of Overlap - 0 days of Applicant Delay).

As previously discussed, the correct period of Applicant Delay is 0 days. Therefore, the correct PTA is 480 days (470 days of A Delay + 10 days of B Delay + 0 days of C Delay - 0 days of Overlap – 0 days of Applicant Delay).

Accordingly, the patent term adjustment indicated in the patent is to be corrected by issuance of a certificate of correction showing a revised Patent Term Adjustment of four hundred eighty (480) days.

The application file is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction in order to rectify this error.  The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by four hundred eighty (480) days.

Telephone inquiries specific to this decision should be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  Copy of DRAFT Certificate of Correction